Case 1-18-45284-nhl   Doc 431-2   Filed 10/30/20   Entered 10/30/20 13:58:55
                            EXHIBIT A
Case 1-18-45284-nhl              Doc 431-2         Filed 10/30/20          Entered 10/30/20 13:58:55




Nathan Schwed, Esq.                                                This Order relates to a hearing
Peter Janovsky, Esq.                                               held on ________
Robert Guttmann, Esq.
ZEICHNER ELLMAN & KRAUSE LLP
1211 Avenue of the Americas
New York, New York 10036
Telephone:(212) 223-0400
Facsimile: (212) 753-0396

Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:                                                               Chapter 11

SEASONS CORPORATE LLC, et al.,                                       Case No.: 18-45284 (nhl)

                                      Debtors.1                      Jointly Administered



     ORDER SUSTAINING DEBTORS’ FIRST OMNIBUS OBJECTION TO
       SECURED CLAIMS FILED AGAINST THE DEBTORS THAT ARE
    DUPLICATE, IMPROPERLY CLASSIFIED AS SECURED, OR SATISFIED


                   Upon the Debtors’ First Omnibus Objection to Claims (the “First

Objection”)2 that are duplicate and/or have been amended (the “Duplicate Claims”); (ii)

improperly classified as secured (the “Reclassified Claims”); or (iii) satisfied, assumed


1
    The Debtors in these Chapter 11 cases, together with the last four digits of their federal tax identification
    numbers, are as follows: Blue Gold Equities LLC (7766), Central Avenue Market LLC (7961),
    Amsterdam Avenue Market LLC (7988), Wilmot Road Market LLC (8020), Seasons Express Inwood
    LLC (1703), Seasons Lakewood LLC (0295), Seasons Maryland LLC (1895), Seasons Clifton LLC
    (3331), Seasons Cleveland LLC (7367), Lawrence Supermarket LLC (8258), Upper West Side
    Supermarket LLC (8895), Seasons Property Management LLC (2672) and Seasons Corporate LLC
    (2266) (collectively the “Debtors”).
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the First
    Objection.
Case 1-18-45284-nhl        Doc 431-2      Filed 10/30/20      Entered 10/30/20 13:58:55




and/or cured (the “Satisfied Claims” and, together with the Duplicate Claims and the

Reclassified Claims, the “Disputed Claims”), and the Court having jurisdiction to

consider the First Objection and the relief requested therein in accordance with 28 U.S.C.

§§ 157 and 1334; and consideration of the First Objection and the relief requested therein

being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before

this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

First Objection having been provided, and no other or further notice of the First

Objection being necessary; and the Court having considered the First Objection, and any

responses thereto; and it appearing that the relief requested therein is in the best interests

of the Debtors and their estates, creditors, and all other parties in interest; and after due

deliberation thereon and good and sufficient cause appearing therefore,



IT IS HEREBY ORDERED THAT:


               1. The relief requested in the First Objection is granted to the extent

provided herein.




                                             2
Case 1-18-45284-nhl      Doc 431-2     Filed 10/30/20         Entered 10/30/20 13:58:55




              2. The following Claims listed on Schedule 1 hereto as “Duplicate” in the

column under the heading “Basis for Objection” are disallowed and expunged in their

entirety; provided however, that the relief granted herein shall have no effect on a

surviving claim listed in the column under the heading of “Proposed General Unsecured

Amount” on Schedule 1:


 Claim Number                                 Claimant

 C32, C20, and C16                            American Express National Bank

 C26. C17, C23, C24 and C13                   L & N Consulting Group, LLC

 C24, C38, C27, C18, C25, and C14             Supersol Ltd.


              3. The following Claims listed on Schedule 1 hereto as “Reclassify to

Unsecured” under the heading “Proposed Treatment” are reclassified as unsecured

Claims and allowed in the amount set forth in the column under the heading of “Proposed

General Unsecured Amount” on Schedule 1 hereto:


 Claim Number                                 Claimant

 C37                                          L & N Consulting Group, LLC

 C8                                           American Express National Bank




                                          3
Case 1-18-45284-nhl        Doc 431-2      Filed 10/30/20      Entered 10/30/20 13:58:55




               4. The following Claims listed on Schedule 1 hereto in the column under

the heading “Basis for Objection” as Assumed and Cured and/or Paid are disallowed and

expunged in their entirety:


 Claim Number                                    Claimant

 C2                                              Bank Capital LLC d/b/a F.N.B.
                                                 Equipment Finance
 C10                                             Crestmark Equipment Finance, Inc.

 C8, C9, C10, C11, C12, C13, C14, C15, Ford Motor Credit Company, LLC
 C16, C17, and C18

 C10                                             Great American Financial Services Corp

 C92, C22, C13, and C21                          Nathel & Nathel

 C7                                              Public Service Truck Renting

 C113                                            SKNY LLC




               5. The Clerk’s Office is authorized and directed to modify the official

claims registry for the Debtors, as appropriate, in compliance with the terms of this Order.


               6. Each Disputed Claim and the objections filed by the Debtors to such

claim, as addressed in the First Objection and as set forth on Schedule 1 hereto, constitutes

a separate contested matter as contemplated by Bankruptcy Rule 9014.


               7. This Order shall be deemed a separate Order with respect to each

Disputed Claim. Any stay of this Order pending appeal by any claimants whose claims

are subject to this Order shall only apply to the contested matter which involves such



                                             4
Case 1-18-45284-nhl         Doc 431-2      Filed 10/30/20      Entered 10/30/20 13:58:55




claimant and shall not act to stay the applicability and/or finality of this Order with respect

to the other contested matters listed in the First Objection or this Order.


                 8. The terms and conditions of this Order are effective immediately upon

entry.


                 9. This Court shall retain jurisdiction with respect to all matters arising

from or related to the implementation of this Order.




4815-5658-0034, v. 6




                                              5
                                                      Case 1-18-45284-nhl                 Doc 431-2         Filed 10/30/20                Entered 10/30/20 13:58:55
                                                                                                     SEASONS CORPORATE, ET AL.
                                                                                              CASE NO. 18-45284 (JOINTLY ADMINISTERED)
                                                                                        NON-SUBSTANTIVE OMNIBUS OBJECTION TO SECURED CLAIMS
Claim   Claim Filed                                                                                 Filed Secured          Scheduled Secured      Proposed Secured      Proposed General      Proposed
No.     Date                       Creditor                                  Debtor                    Amount                   Amount                Amount            Unsecured Amount     Treatment          Basis for Objection
C32     5/31/2019     American Express National Bank      Central, Blue Gold, Amsterdam, Wilmot          $278,434.91                                            $0.00                      Disallow         Duplicate of C8
C20     5/31/2019     American Express National Bank      Central, Blue Gold, Amsterdam, Wilmot          $278,434.91                                            $0.00                      Disallow         Duplicate of C8
C16     5/31/2019     American Express National Bank      Central, Blue Gold, Amsterdam, Wilmot          $278,434.91                                            $0.00                      Disallow         Duplicate of C8
C8      11/10/2018    American Express National Bank      Central, Blue Gold, Amsterdam, Wilmot          $278,434.91                                            $0.00          $278,434.91 Reclassify to    No security
                                                                                                                                                                                           Unsecured
C2      2/13/2019     Bank Capital LLC d/b/a F.N.B.       Seasons Cleveland LLC                        $1,626,142.96                                            $0.00                      Disallow         Assumed and cured
                      Equipment Finance

C10     12/3/2018     Crestmark Equipment Finance, Inc.   Wilmot Road Market LLC                       $3,365,763.45                     $0.00                  $0.00                       Disallow        Assumed and cured
C8      10/19/2018    Ford Motor Credit Company, LLC      Wilmot Road Market LLC                          $17,173.82               $175,803.00                  $0.00                       Disallow        Assumed and cured
C9      10/19/2018    Ford Motor Credit Company, LLC      Blue Gold Equities LLC                          $14,949.32                                            $0.00                       Disallow        Assumed and cured
C10     10/19/2018    Ford Motor Credit Company, LLC      Wilmot Road Market LLC                          $15,307.65                                            $0.00                       Disallow        Assumed and cured
C11     10/19/2018    Ford Motor Credit Company, LLC      Blue Gold Equities LLC                          $20,076.76                                            $0.00                       Disallow        Assumed and cured
C12     10/19/2018    Ford Motor Credit Company, LLC      Seasons Lakewood LLC                            $17,459.94                                            $0.00                       Disallow        Assumed and cured
C13     10/19/2018    Ford Motor Credit Company, LLC      Central Avenue Market LLC                       $13,697.80                                            $0.00                       Disallow        Assumed and cured
C14     10/19/2018    Ford Motor Credit Company, LLC      Amsterdam Avenue Market LLC                     $16,768.04                                            $0.00                       Disallow        Assumed and cured
C15     10/19/2018    Ford Motor Credit Company, LLC      Amsterdam Avenue Market LLC                     $14,928.56                                            $0.00                       Disallow        Assumed and cured
C16     10/19/2018    Ford Motor Credit Company, LLC      Amsterdam Avenue Market LLC                     $14,922.03                                            $0.00                       Disallow        Assumed and cured
C17     10/19/2018    Ford Motor Credit Company, LLC      Wilmot Road Market LLC                          $17,078.97                                            $0.00                       Disallow        Assumed and cured
C18     10/19/2018    Ford Motor Credit Company, LLC      Blue Gold Equities LLC                          $14,418.83                                            $0.00                       Disallow        Assumed and cured
C10     12/18/2018    Great America Financial Services    Seasons Express Inwood LLC                       $2,000.00                                            $0.00                       Disallow        Secured by ICEE machine;
                      Corp.                                                                                                                                                                                 assumed. Debtor does not
                                                                                                                                                                                                            have equipment
C37     6/6/2019      L&N Consulting Group, LLC           Blue Gold Equities LLC                       $8,171,899.12                                            $0.00         $8,171,899.12 Reclassify to   No security
                                                                                                                                                                                            Unsecured
C26     6/6/2019      L&N Consulting Group, LLC           Seasons Corporate                            $8,171,899.12                                            $0.00                       Disallow        Duplicate of C37
C17     6/6/2019      L&N Consulting Group, LLC           Seasons Corporate                            $8,171,899.12                                            $0.00                       Disallow        Duplicate of C37
C23     6/6/2019      L&N Consulting Group, LLC           Seasons Corporate                            $8,171,899.12                                            $0.00                       Disallow        Duplicate of C37
C24     6/6/2019      L&N Consulting Group, LLC           Seasons Corporate                            $8,171,899.12                                            $0.00                       Disallow        Duplicate of C37
C13     6/6/2019      L&N Consulting Group, LLC           Seasons Corporate                            $8,171,899.12                                            $0.00                       Disallow        Duplicate of C37
C92     4/3/2019      Nathel & Nathel, Inc                Blue Gold Equities LLC                          $23,013.00                                            $0.00                       Disallow        PACA claim - Paid
C22     4/3/2019      Nathel & Nathel, Inc                Seasons Lakewood LLC                            $18,977.00                                            $0.00                       Disallow        PACA claim - Paid
C13A    4/3/2019      Nathel & Nathel, Inc                Central Avenue Market LLC                       $22,506.00                                            $0.00                       Disallow        PACA claim - Paid
C21     4/3/2019      Nathel & Nathel, Inc                Seasons Clifton LLC                             $14,593.00                                            $0.00                       Disallow        PACA claim - Paid
C7      10/26/2018    Public Service Truck Renting        Central Avenue Market LLC                        $5,965.11                                            $0.00                       Disallow        Truck lease; assumed.
                                                                                                                                                                                                            Debtor does not have
                                                                                                                                                                                                            equipment
C113    5/15/2019     SKNY LLC                            Seasons Corporate                            $3,472,711.38                      $0.00                 $0.00                       Disallow        Paid
C24     6/6/2019      Super Sol Ltd.                      Seasons Corporate                               $32,653.97                      $0.00                 $0.00                       Disallow        Duplicate of L & N Claim 37
C38     6/6/2019      Super Sol, Ltd.                     Seasons Corporate                               $32,653.97                      $0.00                 $0.00                       Disallow        Duplicate of L & N Claim 37
C27     6/6/2019      Super Sol, Ltd.                     Seasons Corporate                               $32,653.97                      $0.00                 $0.00                       Disallow        Duplicate of L & N Claim 37
C18     6/6/2019      Super Sol, Ltd.                     Seasons Corporate                               $32,653.97                      $0.00                 $0.00                       Disallow        Duplicate of L & N Claim 37
C25     6/6/2019      Super Sol, Ltd.                     Seasons Corporate                               $32,653.97                      $0.00                 $0.00                       Disallow        Duplicate of L & N Claim 37
C14     6/6/2019      Super Sol, Ltd.                     Seasons Corporate                               $32,653.97                      $0.00                 $0.00                       Disallow        Duplicate of L & N Claim 37




                                                                                                             Page 1 of 1
